{¶ 23} I concur in judgment only and write separately because I do not agree that the majority has applied the appropriate standard of review.
 {¶ 24} This court has consistently held that we review a trial court's decision denying a stay of proceedings and referral to arbitration under the abuse of discretion standard. Sikes v.Ganley, Cuyahoga App. No. 82889, 2004-Ohio-155; Coble v.Toyota, Cuyahoga App. No. 83089, 2004-Ohio-238, citing HarscoCorp. v. Crane Carrier Co. (1997), 122 Ohio App.3d 406, 410. As the Harsco court noted:
 {¶ 25} "`The process of review for abuse of discretion has been summarized as follows, in Brennan, Standards of AppellateReview, 33 Def. L.J. 377 (1984):
 {¶ 26} "`1. Did the lower court have discretion to act as it did?
 {¶ 27} "`a. If not, an error of law was made, and the appellate court may freely review the action taken.
 {¶ 28} "`b. If so, then the appellate court may not review the action unless there was an abuse of discretion.' Whiteside, Ohio Appellate Practice (1991), Standards of Review, 152, fn. 18." Id. at fn. 2.
 {¶ 29} Applying the principle as set forth above, the trial court had the discretion to determine whether to grant or deny the motion for stay and referral to arbitration. R.C. 2711.02
requires a stay of proceedings if the trial court is "satisfied" that the issue is referable to arbitration. Therefore, we must review the instant case under the abuse of discretion standard. *Page 714 
It is ordered that appellants recover from appellee costs herein.
It is ordered that a special mandate be sent to said court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.